Petitioner has reappeared before the Board of Parole since the parole release determination giving rise to this proceeding and his request for parole release has again been denied. Given petitioner’s subsequent appearance before the Board, the instant matter is now moot and must be dismissed (see, Matter of Atkins v New York State Bd. of Parole, 273 AD2d 656; Matter of Alicea v New York State Div. of Parole, 265 AD2d 769).
Mercure, J. P., Peters, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.